DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garini et al. (US 6,055,325) hereinafter known as Garini.
With regards to claim 1, Garini discloses a method for simultaneous detection of multiple fluorophores (col. 1; lines 17-18) wherein the method is performed by an electronic apparatus (col. 2; lines 8-17), comprising:
obtaining at least one image for a plurality of fluorophores labeled to different biomolecules respectively (col. 9-10; lines 43-17)(Fig. 6(a) and 6(b); col. 12; lines 58-64); and
unmixing the obtained image into images for each of the biomolecules (col. 31; lines 14-25)(col. 32; lines 35-40), and
wherein at least two of the fluorophores indicate emission spectra of a similar spectral range respectively (col. 32; lines 35-40)(Fig. 5©).

With regards to claim 2, Garini discloses the method of claim 1 wherein the spectral range comprises:
a first detection spectral range corresponding to a part of one of the emission spectra (Fig. 5(c); Rhodamine R), and
a second detection spectral range in which at least one part of one of the emission spectra and at least one part of another of the emission spectra are overlapped (Fig. 5(c); Texas-Red T).

Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garini et al. (US 2003/0215791) hereinafter known as Garini II.
With regards to claim 11, Garini II discloses a system for the simultaneous detection of the presence, absence and/or level of a plurality of analytes-of-interest that may be present in an analyzed sample [0001], comprising:
a memory [0263][0381]; and
a processor ([0137; a computing platform for executing a plurality of instructions such as a data processor) such  configured to connect with the memory, and execute at least one instruction stored in the memory [0263][0381],
wherein the processor is configured to obtain at least one image for a plurality of fluorophores labeled to different biomolecules respectively (Fig. 9a-b; [0362]), and unmix the obtained image into images for each of the biomolecules [0365][0367][0368], and
wherein at least two of the fluorophores indicate emission spectra of a similar spectral range respectively ([0209][0359][0363][0364]; Fig. 10).

With regards to claim 12, Garini II discloses the apparatus of claim 11, wherein the spectral range comprises:
a first detection spectral range corresponding to a part of one of the emission spectra (Fig. 10 displays several spectra ranges.), and
a second detection spectral range in which at least one part of one of the emission spectra and at least one part of another of the emission spectra are overlapped (Fig. 10 displays several spectra ranges that overlaps.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garini et al. (US 6,055,325) hereinafter known as Garini.
With regards to claim 3, Garini discloses the method of claim 2 wherein the obtaining of the image comprises:
obtaining a first image of the first detection spectral range; and
obtaining a second image of the second detection spectral range.
(The reference does not specifically disclose the claim limitations. However, col. 17; lines 33-64 teaches the integration of the optical signal over a spectral range (400 nm to 700 nm) to obtain monochrome/gray scale images. The gray scale images are then converted to RGB color images by a weighting response function and only the resulting spectral regions corresponding to the weighting functions are displayed. This enables the detection of the spectral differences of the three regions. It would have been obvious to one of ordinary skill within the art to correlate the claim limitations of obtaining a first and second image, from their respective spectral ranges, to obtaining images over at least two spectral region. The reference teaches of three spectral regions which would make two regions obvious.)

With regards to claim 4, Garini discloses the method of claim 3 wherein the unmixing of the obtained image comprises obtaining a third image from the second image based on the first image (see the rejection of claim 3),
wherein the first image is detected as an image of one of the biomolecules (col. 31; lines 26-41 and lines 48-67 discloses images of 6 pairs of fluorophores used to label chromosomes), and
wherein the third image is detected as an image of another of the biomolecules (col. 31; lines 26-41 and lines 48-67 discloses images of 6 pairs of fluorophores used to label chromosomes).

With regards to claim 5, Garini discloses the method of claim 4 wherein the obtaining of the third image obtains the third image by minimizing information shared between the first image and the second image from the second image. (col. 31; lines 26-41; background subtraction)

With regards to claim 6, Garini discloses the method of claim 4 wherein the obtaining of the third image obtains the third image by orthogonalizing the first image and the second image. (col. 21; lines 9-50)

With regards to claim 7, Garini discloses the method of claim 4 wherein the obtaining of the third image comprises:
estimating ratio of brightness of one of the fluorophores in the second detection spectral range to brightness of one of the fluorophores in the first detection spectral range (col. 19; lines 4-10); and
obtaining the third image from the second image based on the ratio (col. 19; lines 4-10 in view of the rejection of claim 3).

With regards to claim 8, Garini discloses the method of claim 7 wherein the obtaining of the third image based on the ratio comprises obtaining the third image by subtracting a result of multiplying the ratio and the first image from the second image. (col. 18-19; lines 60-3 in view of claim 3)

With regards to claim 9, Garini discloses the method of claim 8 wherein the obtaining of the image further comprises generating images of emission spectra of at least two of the fluorophores as lights of the spectral range are illuminated to the fluorophores (Fig. 6c), and
wherein the first image and the second image are obtained from the generated image respectively (col. 31; lines 14-25).

With regards to claim 10, Garini discloses the method of claim 9, wherein the first image and the second image are obtained by a spectral detector. (col. 29; lines 6-10)

Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garini et al. (US 2003/0215791 hereinafter known as Garini II.
With regards to claim 13, Garini II discloses wherein the processor is configured to obtain a first image of the first detection spectral range, and obtain a second image of the second detection spectral range.
(The reference does not specifically disclose the claim limitations. However, [0283][0284] teaches the integration of the optical signal over a spectral range (400 nm to 700 nm) to obtain monochrome/gray scale images. The gray scale images are then converted to RGB color images by a weighting response function and only the resulting spectral regions corresponding to the weighting functions are displayed. This enables the detection of the spectral differences of the three regions. It would have been obvious to one of ordinary skill within the art to correlate the claim limitations of obtaining a first and second image, from their respective spectral ranges, to obtaining images over at least two spectral region. The reference teaches of three spectral regions which would make two regions obvious.)

With regards to claim 14, Garini II discloses the apparatus of claim 13, wherein the processor is configured to obtain a third image from the second image based on the first image (see the rejection of claim 13 for three spectral regions.), detect the first image as an image of one of the biomolecules [0335], and detect the third image as an image of another of the biomolecules [0335].

With regards to claim 15, Garini II discloses the apparatus of claim 14, wherein the processor is configured to obtain the third image by minimizing information shared between the first image and the second image from the second image. ([0320][0323]; subtraction of the background)

With regards to claim 16, Garini II discloses the apparatus of claim 14, wherein the processor is configured to obtain the third image by orthogonalizing the first image and the second image. [0317][0318]

With regards to claim 17, Garini II discloses the apparatus of claim 14, wherein the processor is configured to estimate ratio of brightness of one of the fluorophores in the second detection spectral range to brightness of one of the fluorophores in the first detection spectral range, and obtain the third image from the second image based on the ratio. [0295]

With regards to claim 18, Garini II discloses the apparatus of claim 17, wherein the processor is configured to obtain the third image by subtracting a result of multiplying the ratio and the first image from the second image. [0285][0293]

With regards to claim 19, Garini II discloses the apparatus of claim 18, wherein the processor is configured to generate images of emission spectrum of at least two of the fluorophores as lights of the spectral range are illuminated to the fluorophores, and obtain the first image and the second image from the generated image respectively. (Fig. 9a-b; [0360][0362])

With regards to claim 20, Garini II discloses the apparatus of claim 19, wherein the first image and the second image are obtained by a spectral detector. [0356][0357]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Garini et al. (US 6,165,734)
Cabib et al. (US 5,784,162)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884